DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: elements 20 and 30.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al.
Zheng et al. (US Pub. No. 2021/0164628 A1) discloses:
Regarding claim 1, a projection lamp (i.e. starry projection lamp; page 2, paragraph 0025, lines 1-2), comprising: a light emitting assembly (Figure 3, element 3) comprising at least one first non-coherent light source (Figure 3, element 311), a light-reflection medium (Figure 3, element 21), a first condensing lens (Figure 3, element 2), a driving device (Figure 3, element 5), a driving gear (Figure 3, element 51) and a driven gear (Figure 3, element 511), wherein an inner wall surface of the light-reflection medium (Figure 3, element 21) is formed by mutually connecting a plurality of irregular light-reflection surfaces (i.e. triangular mirrors with different sizes; page 3, paragraph 0036, lines 1-3); the first non-coherent light source (Figure 3, element 311) is arranged in the light-reflection medium (Figure 3, element 21); the first condensing lens (Figure 3, element 2) is arranged above the light-reflection medium (Figure 3, element 21); the driving gear (Figure 3, element 51) is connected to the driving device (Figure 3, element 5); and the driven gear (Figure 3, element 51) is arranged on the light-reflection medium (Figure 3, element 21) and is engaged with the driving gear (Figure 3, element 51) to drive the light-reflection medium to rotate (page 1, paragraph 0014, lines 13-16).
Regarding claim 2, the light-reflection medium (Figure 3, element 21) is hemispherical or cubic or step-like (i.e. element 21 is uniformly distributed on a spherical inner surface; page 1, paragraph 0011, lines 4-6).
Regarding claim 3, the light-reflection medium (Figure 3, element 21) and the driven gear (Figure 3, element 51) are integrated (i.e. elements 21 and 51 are enclosed in element 16 [i.e. first light outlet] as illustrated in Figure 3).
Regarding claim 4, the inner wall surface of the first condensing lens (Figure 3, element 2) is formed by mutually connecting a plurality of polyhedral vertebral prisms (Figure 3, element 21; page 2, paragraph 0025, lines 14).
Regarding claim 5, the light emitting assembly (Figure 4, element 3) further comprises a fixed frame (i.e. base plate; Figure 4, element 31); the fixed frame (Figure 4, element 31) is provided with a mounting seat (i.e. fixing seat; Figure 4, element 12) and a mounting slot (i.e. lower shell; Figure 4, element 1); one end of the mounting seat passes through the driven gear (Figure 4, element 51) and extends into the light-reflection medium (Figure 4, element 21); the first non-coherent light source (Figure 4, element 311) is arranged on the mounting seat (Figure 4, element 12); and the driving device (Figure 4, element 5) is arranged in the mounting slot (i.e. lower shell; Figure 4, element 1).
Regarding claim 6, the first non-coherent light source (Figure 3, element 311) on the mounting seat (Figure 3, element 12) horizontally irradiates 
Regarding claim 7, the projection lamp (i.e. starry projection lamp; page 2, paragraph 0025, lines 1-2) further comprises a laser assembly (i.e. laser device; Figure 3, element 41); the laser assembly (i.e. laser device; Figure 3, element 41) comprises at least one coherent light source (i.e. light source of element 41) and at least one diffraction medium (Figure 3, element 42); the diffraction medium (Figure 3, element 42) is arranged above the coherent light source (i.e. light source of element 41); and the coherent light source (i.e. light source of element 41) irradiates the diffraction medium (Figure 3, element 42).
Regarding claim 10, the projection lamp (i.e. starry projection lamp; page 2, paragraph 0025, lines 1-2) further comprises a control panel (i.e. main control board; Figure 2, element 82) electrically connected to the driving device (Figure 2, element 5); and the control panel (i.e. main control board; Figure 2, element 82) controls a rotating speed of the light-reflection medium through the driving device (page 3, paragraph 0039, lines 1-8).
Regarding claim 11, the lamp further comprises a Bluetooth module and a Wi-Fi module which are electrically connected to the control panel (page 1, paragraph 0013, lines 1-5). 
Regarding claim 12, the projection lamp (i.e. starry projection lamp; page 2, paragraph 0025, lines 1-2) further comprises an audio assembly (i.e. loudspeaker) electrically connected to the control panel (i.e. main control board; Figure 2, element 82); the audio assembly (i.e. loudspeaker) comprises a horn (Figure 2, element 13) and an audio control module (i.e. audio module); the audio control module is arranged on the control panel (page 4, paragraph 0042, lines 7-8); and the horn (Figure 2, element 13) is electrically connected to the audio control module (page 4, paragraph 0042, lines 8-9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. in view of Wei.

Wei (CN 112161219 A) discloses a film assembly (i.e. film tray; Figure 9, element 66) comprising at least one second non-coherent light source (i.e. second light; Figure 6, element 63), a condensing piece (Figure 6, element 64), a film sheet (element 61, illustrated in Figure 6 and 9), a dial assembly (Figure 9, element 69) and a second condensing lens (Figure 6, element 62); the second non-coherent light source (i.e. second light; Figure 6, element 63) is arranged in the condensing piece (Figure 6, element 64); the film sheet (element 61, illustrated in Figure 6 and 9) is fixed on the dial assembly (Figure 9, element 69); the dial assembly (Figure 9, element 69) is arranged above the condensing piece (Figure 6, element 64), and is provided with a projection hole (see translation, paragraph 0040, lines 248-250) corresponding to a pattern of the film sheet (element 61, illustrated in Figure 6 and 9) in a light emitting direction of the condensing piece (Figure 6, element 64); and the second condensing lens (Figure 6, element 62) is arranged above the projection hole (see translation, paragraph 0040, lines 249-450).
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. in view of Wei.
Zheng et al. (US Pub. No. 2021/0164628 A1) teaches the salient features of the present invention as explained above except a dial assembly comprising a dial and a pressing sheet; an accommodating slot is formed in the bottom of the dial; the pressing sheet is arrange in the accommodating slot; and the film sheet is arranged between the dial and the pressing sheet.
Wei (CN 112161219 A) discloses a dial assembly (Figure 9, element 69) comprising a dial (element 65) and a pressing sheet (element 22); an accommodating slot (i.e. mounting slot) is formed in the bottom of the dial (see translation, paragraph 0042, line 276); the pressing sheet (element 22) is arrange in the accommodating slot (i.e. mounting slot); and the film sheet (element 61, illustrated in Figure 6 and 9) is arranged between the dial (element 65) and the pressing sheet (element 22).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a dial assembly comprising a dial and a pressing sheet; an accommodating slot is formed in the bottom of the dial; the pressing sheet is arrange in the accommodating slot; and the film sheet is arranged between the dial and the pressing sheet as shown by Wei in combination with Zheng et . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shi (CN 110805861 A) discloses a projection lamp comprising a shell, a projection device, an adjustment mechanism and a control device, wherein the shell is provided with a first mounting port; the projection device is arranged inside the shell; the projection device comprises a first projection assembly and a light source assembly; the first projection assembly comprises an imaging mechanism and a projection disc with two or more starry sky patterns; the imaging mechanism is provided with a first projection channel; the adjustment mechanism is arranged in the shell; the projection disc is arranged on the adjustment mechanism, and the pattern of the projection disc can be adjusted through the adjustment mechanism and can rotate relative to the imaging mechanism and the light source assembly; and the control device is arranged in the shell and is electrically connected with the light source assembly. The light source assembly is started through the control device, the light source assembly projects the starry sky pattern on the projection disc, and amplifies and projects the pattern onto an outside roof or wall through the imaging mechanism; and when a user adjusts the projection disc through the adjustment mechanism, and other starry sky patterns can be converted, so that different viewing requirements of the user can be met.

Zheng et al. (US Patent No. 11,118,745 B2) shows a projection lamp, including a shell, a control panel arranged in the shell, a laser component, a water ripple component, and a film component. The lower part of the water ripple component is provided with a driving component which drives the water ripple component to move; the upper part, corresponding to the water ripple component, of an upper shell is provided with a lens outer cover; a lower shell is hemispheric; the lower part of the lower shell is also connected with a base; a power component is arranged inside the base; the upper part of the base is provided with a ring-like groove; and the shell is rotatably arranged on the ring-like groove of the base.
Zheng et al. (US Patent No. 11,118,753 B1) discloses a projection lamp, comprising a shell, a control panel arranged in the shell, an aurora borealis component, and a film component. The aurora borealis component includes a first LED light source 
Wei et al. (US Patent No. 10,830,410 B1) teaches a LED projection lamp including an optical lens cover, a first aluminum substrate, a second aluminum substrate, and a first housing. A first glass lens bracket, a glass lens, and a second glass lens bracket are respectively arranged on an upper end of the first aluminum substrate. A water ripple sheet is arranged on a lower end of the first aluminum substrate. Condensing lens is arranged on an upper end of the second aluminum substrate. A motor is arranged on a lower end of the second aluminum substrate. A second housing is arranged on a lower end of the first housing.
Chien (US Pub. No. 2018/0013986 A1) shows a light source for bulb or light device such as garden light that has at least one of or more than one optics-lens, and light device has one top cover having shape of flat or ½ ball, ⅔ ball, sphere, dome shape for top cover. For laser light source incorporate with flat top protective lens and laser film or grating film to enlarge or created plurality of image, lighted patterns. For LED light source can has project assembly which is a built-in or add-on or assembled inside of said light device. Further can incorporated flexible bendable arms to change position, direction, orientation of (LED or-and Laser) light beam. The said Light device also can offer near-by and far-away illumination, or-and lighted image, pattern projection 
Chien (US Pub. No. 2016/0313636 A1) discloses a AC or DC powered LED projection light to project Bigger-size image desire location, It may has more than one function to get certain purpose which selected from desire group combination including conventional all kind of light device, second or more other projection light with different light source(s) to project light beam or image or digital data from digital data storage means, desk top light, floor light, garden light, emergency light, safety light, anti/burglar light, under water light, street light, reading light, night light, light fixture, motion sensor light, power fail light, photo sensing light, dimmable light, spot light, seasonal light, Christmas all kind of light and ornament, licensee products, cartoon character related products, promotion light, commercial light, sign, motion sensor light, blue tooth light, moving device, car light, vehicle light, boat light, aircraft light, all different purpose LED light for all purpose with rechargeable or non-rechargeable energy storage kits with preferred circuit means, switch means, sensor means, timer means, IC means, electric parts and accessories to has perfect function as requirement and which all are available device or parts or accessories from conventional market place.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MAGDA CRUZ/           Examiner, Art Unit 2882                                                                                                                                                                                             	
01/15/2022